UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6748


AKIL RASHIDI BEY, ex rel. Aikido Graves,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; PRINCE WILLIAM COUNTY; PRINCE
WILLIAM   COUNTY   ADULT   DETENTION    CENTER;   JANE  DOE   1,
Correctional    Officers/Sheriffs    in   their   official   and
individual     capacity;     JOHN     DOE    1,     Correctional
Officers/Sheriffs in their official and individual capacity;
JOHN DOE 2, Correctional Officers/Sheriffs in their official
and   individual    capacity;    JOHN    DOE   3,   Correctional
Officers/Sheriffs in their official and individual capacity;
RAY PEREZ, Chaplin, in his official and individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:13-cv-00102-TSE-TRJ)


Submitted:   October 22, 2013             Decided:   November 15, 2013


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Akil Rashidi Bey, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Akil Rashidi Bey appeals the district court’s order

dismissing       without    prejudice       his     42    U.S.C.      §    1983       (2006)

complaint for failure to comply with a court order to file an

amended complaint.          We vacate the district court’s order and

remand for further proceedings.

            A    district    court    may       dismiss   an    action      based      on   a

plaintiff’s failure to comply with any order.                      Fed. R. Civ. P.

41(b).      Where a litigant has ignored an express warning that

noncompliance with a court order will result in dismissal, the

district court should dismiss the case.                   Ballard v. Carlson, 882
F.2d 93, 95-96 (4th Cir. 1989).                  This court reviews a decision

to dismiss under Rule 41(b) for abuse of discretion.                            Id. at 95.

We have reviewed the district court’s orders and conclude that

they do not explicitly order Bey to file an amended complaint.

Thus, the district court’s dismissal was an abuse of discretion.

            Accordingly,         we   grant       leave   to    proceed          in    forma

pauperis, vacate the dismissal order of the district court, and

remand    the    action    for    further       proceedings.          We    deny       Bey’s

motions    for    bail     pending    release       and    to   amend       claims       and

evidence.       We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented      in       the    materials




                                            3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                       VACATED AND REMANDED




                                     4